Title: From John Adams to Alexander Bryan Johnson, 4 February 1822
From: Adams, John
To: Johnson, Alexander Bryan


				
					Monte Dear Sir
					Montizillo Feb’y 4th ‘22
				
				I thank you for your favor of Jan’y 23d. & am very glad to learn you have persevered to the end of your course in the study of the law & particularly that Abigail was wise enough to encourage you in your pursuit. This I esteem in her a great merit & a proof of prudence deserving of imitation by all her sex in encouraging their husbands in all manly studies & business, & there is none more so than the law—I advise you to commence the practice immediately—& to pursue it with attention & ardor upon the most honorable and virtuous principles. The subject of your literary design you have not mentioned, but whatever it may be I should make it entirely subservient to my practice at the bar—In making many books there is some labor much anxiety and more obloquy as I have found by awful experience.) and no profit My love to Mrs. Adams Mrs. Johnson all y’r dear children & respectful compliments to y’r father & mother—We hear frequently from Mrs. Clark —& who writes to Louisa many amiable & elegant letters—. She is very serious tho she sometimes dances at a ball. I am dear Sir y’r affectionate Grandfather in law—
				
					J A.
				
				
					P.S—Mr. de Wint & Caroline with 3 of their pretty children have made us a visit
				
			